Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4-6 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prior Art of the invention (PA).
As for claims 1 and 11, PA discloses in Fig. 1 and the related text a display device, comprising the array substrate, wherein the array substrate comprising an array substrate, comprising: 
a substrate 100; 
a gate layer 200 formed on the substrate 100 and patterned to form a gate (fig. 1); 
a first signal electrode layer 610 formed on a (upper) side of the gate 200 away from the substrate 100, and patterned to form a first signal electrode 610 (fig. 1); 

a second signal electrode layer 620 formed on a side of the active layer 400 away from the first signal electrode 610, and patterned to form a second signal electrode;
wherein the first signal electrode 610 is one of a source or a drain, and the second signal electrode 620 is the other one of the source or the drain [0032].  
The limitation “patterned to form…” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113.The recited limitation is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113.
s 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misaki et al. (US 2021/0119007).
As for claims 1 and 11, Misaki et al. disclose in Figs. 23-24 and the related text a display device, comprising the array substrate, wherein an array substrate, comprising: 
a substrate 12; 
a gate layer 14gd formed on the substrate 12 and patterned to form a gate (fig. 24, [0087]); 
a first signal electrode layer 24sd formed on a (upper) side of the gate 14gd away from the substrate 12, and patterned to form a first signal electrode 24sd (fig. 24); 
an active layer 18sl formed on a side of the first signal electrode away from the gate layer; and 
a second signal electrode layer 24dd formed on a side of the active layer 18sl away from the first signal electrode 24sd, and patterned to form a second signal electrode 24dd [0094]; 
wherein the first signal electrode 24sd is one of a source or a drain, and the second signal electrode 24dd is the other one of the source or the drain [0094].  
The limitation “patterned to form…” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention 

As for claims 2 and 12, Misaki et al. disclose the array substrate according to claim 1, wherein the array substrate further comprises an etching barrier layer 40, and the etching barrier layer is positioned between the active layer 18sl and the second signal electrode 24dd (fig. 24).  

As for claims 3 and 13, Misaki et al. disclose the array substrate according to claim 2, wherein a through-hole 38d is formed in the etching barrier layer 40, the through-hole 38d penetrates the etching barrier layer 40 and forms a contact area with the active layer 18sl, and the second signal electrode 24dd is connected to the active layer in the contact area through the through-hole 38d.  

As for claims 4 and 14, Misaki et al. disclose the array substrate according to claim 3, wherein the array substrate further comprises a pixel electrode 34/30pd and an 

As for claims 5 and 15, Misaki et al. disclose the array substrate according to claim 4, wherein an area where the pixel electrode 34/30pd (directly) contacts the second signal electrode 24dd covers an area (area below the pixel electrode 34/30pd) where the second signal electrode 24dd (electrically) contacts the active layer (fig. 24).  

As for claims 6 and 16, Misaki et al. disclose the array substrate according to claim 5, wherein a thickness of the second signal electrode 24dd in the area (area below the pixel electrode 34/30pd) where the second signal electrode (electrically) contacts the active layer 18sl is greater than a thickness of the second signal electrode (corner lower portion of 24dd) in a non-contact area (fig. 24).  

As for claims 7 and 17, Misaki et al. disclose array substrate according to claim 1, wherein the active layer 18sl is formed directly on a side of the first signal electrode 24dd away from the substrate 12.  

As for claims 8 and 18, Misaki et al. disclose the array substrate according to claim 1, wherein a film layer (portion layer of 18sl) thickness between the first signal 

As for claims 9 and 19, Misaki et al. disclose the array substrate according to claim 1, wherein the first signal electrode layer 24sd is further patterned to form (see claim 1 rejection) data lines 24sl (fig. 23).  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Misaki et al.
As for claims 10 and 20, Misaki et al. disclose the array substrate according to claim 1 and 11, wherein a thickness of the active layer is about 70 nm.  
Misaki et al. do not disclose a thickness of the active layer is in a range of 100 nm to 500 nm.  

Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811